Citation Nr: 1410544	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

Entitlement to additional special monthly compensation based on the need for aid and attendance and the loss of use of both feet from July 22, 2008 to July 7, 2009.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the in a November 2009 rating decision, the RO granted entitlement to special monthly compensation for the loss of use of the bilateral hands and feet under 38 U.S.C.A. § 1114(o) and additional aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1), effective date July 8, 2009.  As this provides a full grant of the benefits on appeal for the period since July 8, 2009, only the issue of entitlement to additional special monthly compensation for the period of July 22, 2008 to July 7, 2009 remains on appeal.  July 22, 2008 was the date of the reopened claim for increased benefits.

The Board also notes that as explained the Veteran's February 2012 Appellate Brief, he is requesting entitlement only to the higher rate of special monthly compensation pursuant to 38 U.S.C.A. § 1114(r)(1) and has not at any time asserted that he is entitled to the higher aid and attendance rate under 38 U.S.C.A. § 1114(r)(2).  This issue is therefore not on appeal at this time.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.


FINDINGS OF FACT

1.  The Veteran was granted entitlement to service connection for the loss of use of the bilateral feet, effective date July 22, 2008; he is entitled to special monthly compensation for the loss of use of the bilateral feet, effective date July 22, 2008.

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected bipolar disorder, multiple sclerosis with bladder dysfunction, right upper extremity neurological condition, left upper extremity neurological condition, lumbar disc disease, right shoulder degenerative joint disease, right elbow lateral epicondylitis, right wrist tendinitis, Uhthoff's phenomenon, left side of face numbness, bilateral hearing loss, perineal spasms, and impotency.

3.  The Veteran is entitled to special monthly compensation at the rate under subsection (o) of 38 U.S.C.A. § 1114 based on anatomical loss and loss of use of the feet and the need for aid and attendance due to his other service-connected disabilities, exclusive of loss of use of the feet.

4.  The Veteran is entitled to an additional allowance of special monthly compensation at the rate under subsection (r)(1) of 38 U.S.C.A. § 1114 based on entitlement to the rate under subsection (o) and the need for aid and attendance for July 22, 2008.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the anatomical loss or loss of use of both feet from July 22, 2008 to July 7, 2009 have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for special monthly compensation based on the need for aid and attendance from July 22, 2008 to July 7, 2009 have been met.  38 U.S.C.A. §§ 1114, 5107(b) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he is entitled to special monthly compensation under 38 U.S.C.A. § 1114(l) due to the loss of use of the bilateral feet and under 38 U.S.C.A. § 1114(r) based on the need for aid and attendance for the period of July 22, 2008 to July 7, 2009.

In a February 2008 rating decision, the RO granted the Veteran special monthly compensation for the loss of the use of the right foot, effective September 5, 2007, pursuant to 38 U.S.C.A. § 1114(k).  In a November 2008 rating decision, the RO granted the Veteran special monthly compensation for the loss of the use of the left foot, effective July 22, 2008, also pursuant to 38 U.S.C.A. § 1114(k).  Following a notice of disagreement from the Veteran asserting entitlement to special monthly compensation for loss of use of the bilateral feet at the at the 38 U.S.C.A. § 1114(l) rate, rather than two separate compensations at the 38 U.S.C.A. § 1114(k) rate, the RO issued a November 2009 rating decision which granted special monthly compensation for the loss of use of the bilateral feet, effective July 8, 2009, and a June 2010 rating decision which granted service connection for loss of use of the bilateral feet, effective July 22, 2008.  The RO continued to deny special monthly compensation for the use of the bilateral feet prior to July 8, 2009 in a December 2010 statement of the case.  

The Board finds that based on the procedural history described above, the Veteran is clearly entitled to special monthly compensation for the loss of use of the bilateral feet from July 22, 2008.  Once separate special monthly compensation grants had been assigned for both the left and right feet, these awards should have been combined in order to provide the Veteran with the higher compensation allowed under 38 U.S.C.A. § 1114(l).  

Regarding the issue of special monthly compensation based on aid and attendance, the RO first granted entitlement in a February 2008 rating decision on account of being "so helpless as to be in need of regular aid and attendance," pursuant to under 38 U.S.C.A. § 1114(1).  In a November 2009 rating decision, the RO granted special monthly compensation based on aid and attendance under 38 U.S.C.A. § 1114(r)(1), effective July 8, 2009.  In June 2010, the RO discontinued the Veteran's special monthly compensation, effective July 22, 2008, on the basis that the Veteran did not have additional disabilities, other than his loss of use of the bilateral feet, which would meet the criteria to demonstrate sufficient disability which would warrant further special monthly compensation.

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); 
see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See id.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id. 

38 U.S.C.A. § 1114(o) provides that the Veteran is entitled to special monthly compensation at the (o) rate if, as the result of his service-connected disabilities, he has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in subsections (l) through (n), no condition being considered twice.  In Breniser v. Shinseki, 25 Vet. App. 64, 65 (2011), the Court of Appeals for Veterans Claims held that a claimant cannot establish entitlement to special monthly compensation at the (o) rate on the basis that he is in receipt of special monthly compensation at the (l) rate for aid and attendance where the need for aid and attendance arises out of another condition for which the Veteran already receives special monthly compensation at the (l) through (n) rates, as subsection (o) prohibits the same condition from being considered twice.  Id.  However, if the need for aid and attendance arises from a disability other than that for which the Veteran is already in receipt of specialty monthly compensation, entitlement to special monthly compensation at the (o) rate can be established on that basis.  Id.

After reviewing the medical evidence of record, the Board finds that the Veteran is entitled to special monthly compensation based on the need for the aid and attendance of another person due to his service-connected disabilities, exclusive of his anatomical loss and loss of use of the bilateral feet, prior to July 8, 2009.

In addition to loss of use of the bilateral feet, as of July 22, 2008, the Veteran was service-connected for bipolar disorder, rated at 70 percent, multiple sclerosis with bladder dysfunction, rated at 60 percent, right upper extremity neurological condition, rated at 50 percent, left upper extremity neurological condition, rated at 40 percent, lumbar disc disease, rated at 20 percent, right shoulder degenerative joint disease, rated at 10 percent, right elbow lateral epicondylitis, rated at 10 percent, right wrist tendinitis, rated at 10 percent, Uhthoff's phenomenon, rated at 10 percent, left side of face numbness rated at 10 percent, bilateral hearing loss, rated as noncompensable, perineal spasms, rated as noncompensable, and impotency, rated as noncompensable.

The Veteran's VA treatment records show that he receives regular treatment for multiple sclerosis and related neurological and other problems, which cause him tremendous difficulty with mobility, general stability, and pain.  The Veteran underwent VA examination in September 2008.  Addressing the specific issue of problems caused by only the Veteran's disabilities of the shoulder and wrists, the examiner stated that these disabilities prevented the Veteran from being able to perform shopping, severely affected his ability to perform chores, and moderately affected his ability to feed, bathe, toilet, or dress himself.  The examiner noted that the Veteran's back problems alone also caused similar restrictions in the functioning.  Regarding the general effects of multiple sclerosis, the examiner discussed the Veteran's problems with ataxia and coordination in his upper limbs, which made it difficult for him to pull or grasp items and sometimes caused him to throw food inadvertently.  The examination report clearly indicates that the Veteran is heavily dependent on the aid of his wife in order to perform basic daily activities due not merely to the loss of use of his feet, but also to his many other service-connected disabilities.

The Veteran is also competent to describe the physical limitations caused by his service-connected disabilities.  38 C.F.R. § 3.159(a)(2) (2013); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Veteran has submitted statements describing how during the period on appeal he had great difficulty using his upper extremities and back, preventing him from being able to independently manage dressing, bathing, shaving, or toileting.  As his statements are facially plausible and corroborated by the medical evidence of record, the Board finds that they are credible.  

As the Veteran is entitled to special monthly compensation based on the need for the aid and attendance of another person due to service-connected disabilities other than his anatomical loss and loss of use of the feet in additional to special monthly compensation based on the anatomical loss or loss of use of both feet under 38 U.S.C.A. § 1114(1), he is entitled to special monthly compensation at the (o) rate.  See Breniser, 25 Vet. App. at 65.  Furthermore, 38 U.S.C.A. § 1114(r)(1)  provides that any Veteran otherwise entitled to compensation under subsection (o) who is in need of regular aid and attendance shall receive special monthly compensation for aid and attendance at the (r)(1) rate.  38 C.F.R. § 3.350(h)(1) provides that this subsection is applicable whether or not the need for regular aid and attendance was a partial basis for entitlement to the maximum rate under subsection (o).  Therefore, as the Veteran is entitled to compensation under subsection (o) and has been determined to be in need of regular aid and attendance, he is entitled to the higher level of aid and attendance allowance under subsection (r)(1).

ORDER

Entitlement to special monthly compensation based on the anatomical loss or loss of use of both feet and the need for aid and attendance exclusive of the feet under 38 U.S.C.A. § 1114(o) from July 22, 2008 to July 7, 2009 is granted.

Entitlement to additional special monthly compensation based upon the need for a regular aid and attendance allowance under 38 U.S.C.A. § 1114(r)(1) from July 22, 2008 to July 7, 2009 is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


